Exhibit 10.13

 

This Booklet constitutes the Plan Document.

 

SPX FLOW

 

Plan Document

 

SPX FLOW Executive Long-Term Disability Plan 

 

 

Effective September 27, 2015

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Schedule of Benefits

4

Eligibility

4

Effective Date of Coverage

5

Cost of Coverage

5

Payments

5

Benefit Amount

5

Coordination with Other Income Benefits

5

No Reduction in Benefits for Social Security Cost-of-Living Increases

6

When Your Eligibility Ends

6

Claim Filing Procedure

6

Filing a Claim

6

When You Can Expect to Learn if Benefits Have Been Approved

7

How You Will Learn of a Benefits Determination

7

How You Appeal Benefit Denials

7

How You Appeal a Second Time

8

General Provisions

9

Administration of the Plan

9

Applicable Law

10

Benefits Not Transferable

10

Cancellation of Coverage

10

Clerical Error

10

Conformity with Statutes

10

Effective Date of the Plan’s Adoption

10

Effect of Oral or Written Statements

10

Examinations Required by the Plan

11

Health Care Responsibilities

11

Incapacity

11

Limits on Liability

11

Lost Distributees

11

Misrepresentation

11

No Fault Coordination

12

No Guarantee of Tax Consequences

12

No Vested Rights to Benefits

12

Plan Is Not a Contract

12

Plan Modification and Amendment

12

Plan Termination

12

Recovery of Overpayment

12

Severability

13

Time Effective

13

Unfunded Plan

13

Waiver & Estoppel

13

Workers’ Compensation Not Affected

14

Administrative Information

15

Glossary of Terms

16

 

2

--------------------------------------------------------------------------------


 

Using This Booklet

 

This benefits booklet provides information about the SPX FLOW Executive
Long-Term Disability Plan (the Plan), effective for disabilities beginning on or
after July 1, 2015.  The Plan does not provide benefits for disabilities
beginning prior to July 1, 2015.

 

It is your responsibility to understand the terms and conditions in this
Booklet.  This Booklet constitutes the Plan Document.

 

Italicized words are defined terms that are either defined in the text or can be
found in the “Glossary of Terms” section at the end of this booklet.

 

Please keep this booklet for your future reference.

 

3

--------------------------------------------------------------------------------


 

Schedule of Benefits

 

The following “Schedule of Benefits” is designed as a quick reference.  For
further description of the provisions regarding schedule of benefits, including
related definitions, elimination periods, limitations, maximum benefit period,
exclusions and termination, please refer to the SPX FLOW, Inc. Long-Term
Disability Plan and the remainder of this booklet.

 

 

 

Plan Benefit Amount

 

Duration

After 26 weeks of continuous disability.

 

60% of the following:

·                  pre-disability annual base pay, minus $200,000 plus

·                  target bonus*, minus $200,000

 

Until maximum benefit period has been reached, you are no longer disabled or you
reach age 65, whichever is earlier.

 

 

 

 

 

Participation in an approved rehabilitation services program as defined in the
SPX FLOW, Inc. Long-Term Disability Plan.

 

70% of the following:

·                  pre-disability annual base pay, minus $200,000 plus

·                  target bonus*, minus $200,000

 

Until your participation in an approved rehabilitation services program ends.

 

 

 

 

 

Pay from a modified job, an alternate job or from part-time work while you
remain disabled.

 

1st 18 months of long-term disability benefits: No reduction in Plan benefits
unless your Plan and other SPX FLOW disability benefits combined with income
from employment exceed your pre-disability earnings.

After 18 months of Plan benefits, Plan benefits are reduced by 50% of income
from other employment to a combined total of no more than 100% of your indexed
pre-disability earnings.

 

Until you cease other employment while still covered by the Plan or until you
are no longer determined to be disabled.

 

--------------------------------------------------------------------------------

*For purposes of determining the Benefit Amount, any portion of the target bonus
in excess of 100% shall not be considered.

 

Eligibility

 

An employee shall become a participant in the Plan upon designation as such by
the Board of Directors of SPX FLOW (the “Board”) or the Compensation Committee
of the Board (the “Committee”).

 

As part of the Separation and Distribution Agreement by and between SPX
Corporation and SPX FLOW dated as of September 22, 2015 (as may be amended from
time to time), SPX Corporation and SPX FLOW entered into the Employee Matters
Agreement dated as of September 26, 2015 (the “EMA”).  In accordance with the
EMA, all liabilities for Flowco Employees (as defined in the EMA) who
participated under the SPX Corporation Executive Long-Term Disability Plan (the
“Prior Plan”) immediately prior to the Effective Time (as defined in the EMA)
are to be transferred to the Plan as of the Effective Time, and such Flowco
Employees shall become Participants in the Plan as of the Adoption Date.

 

4

--------------------------------------------------------------------------------


 

Effective Date of Coverage

 

If you are designated to participate in the Plan, you are a covered person under
the Plan effective as of your date of hire, or appointment by the Board or the
Committee to participate, whichever is later.

 

Cost of Coverage

 

The Employer pays the full cost of your Plan coverage.  Because the Employer
pays for this benefit, benefits from the Plan are subject to certain taxes when
received.  Please consult with your tax and/or financial advisor regarding your
participation in this Plan.

 

Payments

 

You shall receive a benefit payment under this Plan: (a) if you are a
participant in the SPX FLOW, Inc. Long-Term Disability Plan, for each month you
actually receive and are entitled to a payment under such plan, or (b) if you
are not a participant in the SPX FLOW, Inc. Long-Term Disability Plan, for each
month you would be entitled to a payment under such plan if you were a
participant in the plan.  Plan benefit payments are made monthly.

 

Benefit Amount

 

Your Plan benefits are based on your earnings prior to your disability.  The
Plan provides a benefit equal to 60% of your pre-disability earnings.  Your
benefit is based on your pre-disability earnings as of your last day worked.

 

If you are participating in an approved rehabilitation services program, your
benefit will be increased to 70% of your pre-disability earnings.

 

This Plan does not provide any child care, survivor or family care expense
benefits.

 

There is no minimum monthly benefit under this Plan.

 

Coordination with Other Income Benefits

 

The amount of your Plan benefits will be reduced by other income benefits, but
only to the extent that any other SPX FLOW disability plan benefits are not
already offset by such other income benefits.

 

Other income benefits include, but are not limited to the following:

 

·                  Any sick pay or other salary continuation paid to you by SPX
FLOW;

·                  Workers’ Compensation benefits;

·                  Unemployment compensation benefits;

·                  Any state or federal disability benefits;

·                  Automobile no-fault wage replacement benefits;

·                  Wage replacement benefits recovered from a third party;

·                  Any benefit received from the SPX FLOW Supplemental
Retirement Plan for Top Management;

·                  Any benefit from a defined benefit pension plan to which SPX
FLOW or SPX Corporation has contributed or has liability for;

·                  Any benefit from the SPX Corporation Supplemental Individual
Account Retirement Plan;

 

5

--------------------------------------------------------------------------------


 

·                  Any Social Security benefits that you or your spouse or
dependents are eligible for due to your disability or age; or

·                  Any estimated Social Security Disability Insurance (“SSDI”)
benefits you would have received, should you fail to take the necessary steps in
applying for your SSDI benefits or should your SSDI benefit determination not be
received within 12 months of commencement of your Plan benefit.

 

In order to receive benefits under this Plan, you must apply for Social Security
benefits, provide proof of application to the Claims Administrator, and pursue
any appeals to the extent determined by the Claims Administrator.

 

To the extent that any of the above payments are made in a lump sum but are
intended to provide coverage over an extended period of time, such as a lump-sum
pension payment, the payment will be treated for purposes of this Plan as if it
had been paid over the expected duration of the period.  For example, a lump-sum
pension payment will be treated as if it were paid out in equal monthly
installments over the remainder of your expected life span, as determined by SPX
FLOW or the Claims Administrator.  Your Plan benefit payment would be reduced by
the monthly installment amount.

 

All offsets are based on the gross (before-tax) amount of any income benefit
that you or your spouse or dependent is eligible to receive from other sources,
such as Social Security.

 

No Reduction in Benefits for Social Security Cost-of-Living Increases

 

Your Plan benefit will be reduced by the amount of the Social Security benefit
provided to you, your spouse and your dependents when it is first awarded. 
However, future cost-of-living increases to your Social Security benefit or to
that of your dependents will not further reduce your Plan benefit.

 

When Your Eligibility Ends

 

Your eligibility for Plan coverage ends on the earliest of the following:

 

·                  You are no longer eligible for coverage;

·                  You transfer to a non-eligible employee group or your
participation was discontinued by the Board or the Committee;

·                  Your approved leave of absence ends;

·                  You are laid off; or

·                  Your employment with SPX FLOW ends.

 

Claim Filing Procedure

 

Filing a Claim

 

A claim for benefits is a request for a Plan benefit or benefits, made by you or
by your representative, that complies with the Plan’s procedure for making
benefit claims.  The procedure for filing a claim is to contact the Claims
Administrator when you have been receiving short-term disability benefits under
the SPX FLOW, Inc. Short-Term Disability Plan for three months and apply for
benefits under this Plan.

 

6

--------------------------------------------------------------------------------


 

When You Can Expect to Learn if Benefits Have Been Approved

 

The Claims Administrator will notify you of the Plan’s benefit determination
within a reasonable period of time after receipt of the application, but not
later than 45 days after receipt of the application by the Plan.  This period
may be extended by the Plan for up to 30 days provided that the extension is
necessary due to matters beyond the control of the Plan and the Claims
Administrator notifies you prior to the expiration of the initial 45-day
period.  The notice will state the reason for the extension and the date by
which the Plan expects to render a decision.  If, prior to the end of the first
30-day extension period, the Claims Administrator determines that, due to
matters beyond the control of the Plan, a decision cannot be made within that
extension period, the Plan may take another 30-day extension.  Again, the Plan
must notify you of the reasons for the extension and the date on which the Plan
expects to render a decision.  If the extension is necessary due to your failure
to submit the information necessary to determine your qualification for Plan
benefits, the notice of extension will describe the required information.  You
will then have 45 days from receipt of the notice within which to provide the
specified information.

 

How You Will Learn of a Benefits Determination

 

The Claims Administrator will provide you with written notification of the
Plan’s benefit determination.  If benefits are denied, the benefit determination
will include:

 

·                  the specific reasons for the denial;

·                  reference to the specific Plan provisions on which the
determination is based;

·                  a description of any additional material or information
necessary for you to complete the claim and an explanation of why such material
or information is necessary;

·                  a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of your right to
bring a civil action following an adverse benefit determination on review;

·                  if an internal rule, guideline, protocol, or other criterion
was relied upon in the decision-making, either (1) a copy of such rule,
guideline, or protocol or (2) a statement that a copy of such rule, guideline,
or protocol will be provided to you free of charge upon request; and

·                  if the denial was based on a medical necessity or
experimental treatment or similar exclusion or limit, either (1) an explanation
of the scientific or clinical judgment for the determination, applying the terms
of the Plan to your medical circumstances, or (2) a statement that such
explanation will be provided free of charge upon request.

 

How You Appeal Benefit Denials

 

If you wish to appeal an adverse benefit determination, you must do so within
180 days of receiving the benefit denial/adverse benefit determination.  Your
appeal should be addressed to the Claims Administrator at the address shown in
the back of this booklet.  Correspondence should include your Social Security
number, your name, the claim information, and the service dates in question. 
State the reason(s) for disagreement and attach any relevant information, such
as additional medical evidence.  You will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for Plan benefits.  You will be notified
within 45 days of the date the Claims Administrator receives your appeal of the
outcome of your appeal.  If the Claims Administrator determines that an
extension of time for processing the claim is necessary, written notice will be
furnished prior to the termination of the initial 45-day period.  In no event
will the extension exceed 45 days from the end of the initial 45-day period. 
The extension notice will indicate the special circumstances requiring an
extension of time and the date by which the Plan expects to return a
determination.

 

7

--------------------------------------------------------------------------------


 

In the case of an adverse decision, the notification will include:

 

·                  the specific reasons for the adverse determination;

·                  reference to the specific Plan provisions on which the
benefit determination is based;

·                  a statement that you are entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents and
records relevant to your claim for benefits, without regard to whether such
records were considered or relied upon in making the adverse benefit
determination on review, including any reports, and the identities, of any
experts whose advice was obtained;

·                  a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of your right to
bring a civil action following an adverse benefit determination on review;

·                  if an internal rule, guideline, protocol, or other criterion
was relied upon in the decision-making, either (1) a copy of such rule,
guideline, or protocol or (2) a statement that a copy of such rule, guideline,
or protocol will be provided free of charge to the claimant upon request;

·                  if the adverse benefit determination was based on a medical
necessity or experimental treatment or similar exclusion or limit, either (1) an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the claimant’s medical circumstances, or (2) a
statement that such explanation will be provided free of charge upon request.

 

How You Appeal a Second Time

 

If your first level appeal is denied, you may appeal a second and final time to
the SPX FLOW Benefits Administrative Committee (SPX FLOW Administrative
Committee).  You must do so within 180 days of receiving the adverse response to
your appeal.  Your second level appeal should be addressed to the SPX FLOW
Benefits Administrative Committee at 13320 Ballantyne Corporate Place,
Charlotte, NC 28277.  Correspondence should include your Social Security number,
your name, the claim information, and the service dates in question.  State the
reason(s) for disagreement and attach any relevant information, such as
additional medical evidence.  You will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for Plan benefits, including information
about your first appeal, including the names and credentials of experts who
advised the Plan on your benefits.  If your appeal requires a medical judgment,
the SPX FLOW Administrative Committee will consult with independent (i.e.,
separate from any professionals consulted on the earlier adverse determinations)
health care and/or vocational professionals about the circumstances surrounding
your claim and will provide you with the names of medical or vocational experts
whose advice was obtained on behalf of the Plan.

 

You will be notified within 45 days of the date the SPX FLOW Administrative
Committee receives your second appeal of the outcome of such appeal.  If the SPX
FLOW Administrative Committee determines that an extension of time for
processing the claim is necessary, written notice will be furnished prior to the
termination of the initial 45-day period.  In no event will the extension exceed
45 days from the end of the initial 45-day period.  The extension notice will
indicate the special circumstances requiring an extension of time and the date
by which the Plan expects to return a determination.

 

The SPX FLOW Administrative Committee will provide you with written notification
of a Plan’s benefit determination on review.  In the case of an adverse
decision, in addition to the information required to be included in the
notification of denial of the first appeal, the notification of denial of the
second appeal will also include:

 

·                  a statement describing any voluntary appeal procedures
offered by the Plan and your right to obtain the information about such
procedures;

 

8

--------------------------------------------------------------------------------


 

·                  a statement of your right to bring a civil action following
an adverse benefit determination on review;

·                  a statement advising you that you and the Plan may have other
voluntary alternative dispute resolution options, such as mediation.

 

You may not bring a lawsuit regarding the Plan prior to the expiration of the
claims and review procedures set out above.  After exhausting the Plan’s
administrative claim and appeal provisions, if you wish to bring a lawsuit in
either state or federal court challenging a claim denial, you must commence the
lawsuit no later than one year after you receive a final denial letter
indicating that you have exhausted your administrative appeals and have the
right to file a lawsuit.  In addition to this one year deadline that applies to
filing a lawsuit after the claims and appeals procedures are exhausted, a
general time limitation shall apply to all lawsuits involving all types of Plan
issues.  You must commence any such lawsuit involving Plan claims no later than
two years after you first receive information that constitutes a clear
repudiation of the rights you are seeking to assert (i.e., the underlying event
or issue that should have triggered your awareness that your rights under the
Plan may have been violated).  Although any period of time when your claim is in
the claims procedure described above (i.e., the time between when you file a
claim for benefits with the Claims Administrator and the time you receive a
final determination letter from the SPX FLOW Administrative Committee) does not
count against the two-year period, once the claims procedure process is
completed, the two-year period will continue running from the point at which it
was tolled.

 

General Provisions

 

Administration of the Plan

 

SPX FLOW is the Plan Administrator.  The Plan Administrator has full charge of
the operation and management of the Plan.  SPX FLOW has retained the services of
an independent Claims Administrator.

 

The Plan Administrator or its agent or delegate, has the absolute authority and
discretion to:

 

·                  Interpret the terms of the Plan, including the Plan’s
eligibility provisions and its provisions relating to determination of the
amount, manner and time of payment of any benefits payable under the Plan;

·                  Resolve ambiguities, inconsistencies, or omissions in the
Plan;

·                  Adopt, amend and rescind rules and regulations pertaining to
its duties under the Plan;

·                  Make such determination as to the right of any person to a
benefit;

·                  To employ such professional services and advisors as may be
required in carrying out the provisions of the Plan;

·                  Keep all such books, records and other data as may be deemed
necessary for the administration of the Plan; and

·                  Make all determinations necessary or advisable for the
discharge of its duties under the Plan.

 

Benefits shall be paid under this Plan only if the Plan Administrator (or its
agent or delegate), in its or their sole discretion, determines that you are
entitled to them.  The Plan Administrator’s (or its agent’s or delegate’s)
decision is final and binding on all parties.

 

SPX FLOW has delegated the responsibility for reviewing initial claims and
initial appeals of adverse benefit determinations to the Claims Administrator. 
The SPX FLOW Administrative Committee, or a subcommittee or delegate thereof,
will review all second level appeals.  The SPX FLOW Administrative Committee, or
subcommittee or delegate thereof, can interpret the Plan

 

9

--------------------------------------------------------------------------------


 

terms and determine eligibility for and entitlement to Plan benefits in
accordance with the Plan terms.

 

Any delegation or subsequent delegation shall include the same discretionary and
final authority that SPX FLOW has listed herein, and any decisions, actions, or
interpretations made by an delegate shall have the same final and binding effect
as if made by SPX FLOW.

 

Applicable Law

 

Except to the extent superseded by federal law, the Plan and all rights and
duties thereunder shall be governed, construed and administered in accordance
with the laws of the State of North Carolina.

 

Benefits Not Transferable

 

No person other than a covered person is entitled to receive benefits under this
Plan.  The right to receive benefits cannot be assigned, sold, transferred or
pledged by you or reached by your creditors or anyone else.

 

Cancellation of Coverage

 

If you make a material misrepresentation on a claim for this Plan’s benefits,
SPX FLOW may cancel your coverage, effective on or anytime after the date of the
claim, without giving advance notice.

 

If you no longer meet the eligibility requirements, coverage is cancelled
automatically.  (See the “Eligibility” section.)

 

If the Plan is terminated, coverage is cancelled automatically.  (See the “Plan
Termination” section.)

 

Cancellation of coverage is effective on the date of cancellation and ends all
rights under this Plan.

 

Clerical Error

 

No clerical error on the part of SPX FLOW or the Claims Administrator will
operate to defeat any of the rights, privileges, services, or benefits of any
employee, nor create or continue coverage that would not otherwise validly
become effective or continue.  An equitable adjustment of benefits will be made
when the error or delay is discovered.

 

Conformity with Statutes

 

Any Plan provision that conflicts with statutes applicable to this Plan is
amended to conform to the minimum requirements of said statute(s).

 

Effective Date of the Plan’s Adoption

 

The effective date of the adoption of the Plan is September 27, 2015 (“Adoption
Date”).

 

Effect of Oral or Written Statements

 

Any oral or written representation made by an employee or representative of SPX
FLOW, the Claims Administrator, the Plan Administrator or any other individual
or entity that alters, modifies, amends, or is inconsistent with the written
terms of the Plan shall be invalid and unenforceable and may not be relied upon
by you or any other person or entity, unless such representation meets the
requirements of the Plan Modification and Amendment section or Plan

 

10

--------------------------------------------------------------------------------


 

Termination section below.  Unless and until changes in the Plan are formally
announced by SPX FLOW, no one is authorized to give you assurance that a change
will or will not occur.

 

In the event of a discrepancy between any statements (oral or written) given to
you and the Plan document, the Plan document as interpreted within the sole
discretion of the Plan Administrator will control.

 

Examinations Required by the Plan

 

The Plan, at its own expense, will have the right to require a physical
examination, a functional capacities assessment, a transferable skills analysis,
or other examinations relevant to a claim of a person receiving benefits or for
whom a claim for benefits is pending under this Plan when and as often as it may
reasonably require during the pendency of a claim.

 

Health Care Responsibilities

 

All responsibility for health care decisions with respect to a covered person
concerning any treatment, choice of health care provider, drug, service or
supply shall rest exclusively with the covered person and/or the covered
person’s treating health care provider.  SPX FLOW has no responsibility for any
such medical decision(s) or for any act(s) or omission(s) of the covered person
or any physician, hospital, pharmacist, nurse, or other provider of health care
goods or services.

 

Incapacity

 

If, in SPX FLOW’s opinion, a covered person for whom a claim has been made is
incapable of furnishing a valid receipt of payment and, in the absence of
written evidence to the Plan of the qualification of a guardian or personal
representative for his or her estate, SPX FLOW may on behalf of the Plan, at its
discretion, make any and all such payments to the service provider or other
person providing for the care and support of such person.  Any payment made will
constitute a complete discharge of the Plan’s obligation for such payment.

 

Limits on Liability

 

Liability is limited to benefits specified in the Plan.  SPX FLOW will not be
liable for the negligence, wrongful act or omission of any service provider or
their employees or any other person.  The Plan liability will be limited to the
benefits described herein.

 

Lost Distributees

 

Any payable benefit will be deemed forfeited if:

 

·                  The Plan Administrator cannot locate the covered person to
whom payment is due, and

·                  Such benefits would be reinstated if the covered person
submits a claim for the forfeited benefits within the time prescribed in the
“Claim Filing Procedure” section.

 

Misrepresentation

 

If the covered person or anyone acting on behalf of or with respect to the
covered person makes a false statement on the claim, or withholds information
with intent to deceive or affect the acceptance of the claim or the risks
assumed by the Plan, or otherwise misleads the Plan, the Plan will be entitled
to recover its damages, including legal fees, from the covered person, or from
any other person responsible for misleading the Plan, and from the person for
whom the benefits were provided.  Any material misrepresentation on the part of
the covered person or anyone acting on behalf of or with respect to the covered
person in making application for claims will render the coverage under this Plan
void.

 

11

--------------------------------------------------------------------------------


 

No Fault Coordination

 

This Plan shall be secondary in coverage to any no fault automobile insurance
policy, regardless of any election made to the contrary by you, your spouse or
your dependents.

 

No Guarantee of Tax Consequences

 

Neither SPX FLOW, the Plan Administrator, the Claims Administrator nor any other
person, as applicable, makes any commitment or guarantee of any particular tax
treatment for any benefits provided or amounts paid to, or for the benefit of, a
covered person.  In addition, should any federal, state or local income tax
withholding requirements, Social Security withholding requirements, or any other
employee tax requirements be applicable to the benefits provided under the Plan,
a covered person shall make appropriate arrangements with SPX FLOW to satisfy
any such requirements.  If no such arrangements are made, SPX FLOW may provide,
at its discretion, for withholding and tax payments as required.

 

No Vested Rights to Benefits

 

Nothing in the Plan, or any other document describing, interpreting or relating
to the Plan shall be construed to provide vested, nonforfeitable, nonterminable
or nonchangeable benefits or rights thereto.  No one has a vested right to
benefits under this Plan, and you may not rely on any statement or promise to
the contrary.

 

Plan Is Not a Contract

 

The Plan will not be deemed to constitute a contract between SPX FLOW and any
employee or to be a consideration for, or an inducement or condition, of, the
employment of any employee.  Nothing in the Plan will be deemed to give any
employee the right to be retained in the service of SPX FLOW.

 

Plan Modification and Amendment

 

SPX FLOW, through the Board or the Committee, reserves the right to amend or
modify the Plan, from time to time, in its sole discretion.  Such amendment or
modification may affect benefits on both a retroactive and prospective basis.

 

Plan Termination

 

SPX FLOW, through the Board or the Committee, reserves the right to terminate
the Plan at any time.  Upon termination, the rights of the covered persons to
benefits are limited to those benefits due and payable immediately prior to such
termination.

 

Recovery of Overpayment

 

SPX FLOW has the right to recover the amount of any payments exceeding the
maximum payment.  Also, such a recovery may be paid by offset against benefits
that otherwise would be payable by this Plan.  If SPX FLOW makes any payment
that, according to the Plan terms, should not have been made, SPX FLOW may
recover that incorrect payment, whether or not it was SPX FLOW’s error, or the
error of the person or entity to whom it was made or the error of any other
party.

 

In some situations, another person, insurance policy or plan of benefits may be
responsible to pay benefits to you for injury and/or illness.  SPX FLOW
maintains the right to recover on its own behalf amounts for medical expenses
paid when responsibility lies elsewhere, which is called the “right of
subrogation.”  In this regard, SPX FLOW is subrogated to all of your rights of
recovery

 

12

--------------------------------------------------------------------------------


 

as against any person and under any insurance policy, or plan of benefits, which
would be obligated to pay benefits to you for any injury and/or illness, to the
full extent of any payment made under the Plan.

 

You are not permitted after injury and/or illness to prejudice SPX FLOW’s rights
and you shall do everything necessary to secure such rights, including, but not
limited to, providing SPX FLOW with notice of any and all claims you make for
such injury and/or illness.  Any and all amounts recovered by you (whether by
lawsuit, settlement or otherwise), regardless of designation of said recovery,
shall be apportioned as follows: SPX FLOW shall be reimbursed first to the full
extent of its payment under this Plan.  If any balance then remains from such
recovery, it shall be applied to reimburse you and any other plan providing
benefits to you as the interest may appear.

 

If SPX FLOW incurs attorneys’ fees in order to pursue its subrogation interest,
you shall be obligated to reimburse SPX FLOW in full from any amount recovered. 
Under no circumstances shall the Plan be obligated to pay a fee or costs to your
attorney.  The Plan’s rights shall not be defeated by any “Make-Whole Doctrine”
or similar doctrine which, if applicable would prevent the Plan from recovering
unless a covered person has been “made whole” with respect to the illness or
injury that is the responsibility of a third party.  The Plan’s rights will also
not be subject to any “Common Fund” or similar doctrine requiring the Plan to
pay your attorneys’ fees expended in obtaining a recovery.

 

Severability

 

In the event any provision of this Plan adopted hereunder shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable, and this Plan
adopted hereunder shall be construed and enforced as if said illegal or invalid
provisions had never been inserted therein.

 

Time Effective

 

The effective time with respect to any dates used in the Plan will be 12 a.m.
(midnight) as may be legally in effect at the address of the Plan Administrator
unless otherwise stated.

 

Unfunded Plan

 

The Plan is intended to be an unfunded welfare plan maintained by SPX FLOW for
the purpose of providing benefits for a select group of management or highly
compensated employees, pursuant to Section 104(a)(3) of the Employee Retirement
Income Security Act of 1974 (ERISA) and Department of Labor regulation Section
2520.104-24 thereunder, or any statutory or regulatory provisions that may
hereafter replace such sections.  No covered person shall be required or
permitted to make contributions to the Plan.

 

All benefits under this Plan are an unfunded obligation of the Company.  Nothing
herein contained shall require SPX FLOW to segregate any monies from its general
funds, to create any trust, to make any special deposits, or to purchase any
policies of insurance with respect to this obligation. Title to and beneficial
ownership of any policies of insurance purchased or funds invested by SPX FLOW,
including the proceeds, income and profits therefrom, which SPX FLOW may make to
fulfill its obligations under this Plan shall at all times remain in the
Company.

 

Waiver & Estoppel

 

No term, condition or provision of the Plan shall be waived, and there shall be
no estoppel against the enforcement of any provision of the Plan, except by
written direction of the Plan

 

13

--------------------------------------------------------------------------------


 

Administrator.  No such waiver shall be deemed a continuing waiver unless
specifically stated. Each waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived.  No failure to
enforce any provision of this Plan shall affect the right thereafter to enforce
such provision, nor shall such failure affect its right to enforce any other
provision of this Plan.

 

Workers’ Compensation Not Affected

 

This Plan is not in lieu of, and does not affect any requirement for, coverage
by Workers’ Compensation insurance.

 

14

--------------------------------------------------------------------------------


 

Administrative Information

 

Benefits Administration

 

This section contains information pertaining to your Plan.  You won’t use this
information every day.  But, if you wish to communicate with the administrator
or find out where you can get more information, this section will help you.

 

General Administrative Information

 

Name of Plan

 

SPX FLOW Executive Long-Term Disability Plan

 

Name, Address, and Phone Number of Employer/Plan Sponsor

 

SPX FLOW, Inc.

13320 Ballantyne Corporate Place

Charlotte, NC 28277

Phone: (704) 752-4400

 

Address for First Level Appeal

 

The designated Claims Administrator is:

 

Sun Life Financial

Appeals Unit

P.O. Box 81601

Wellesley Hills, MA 02481

 

Name, Address, and Phone Number of Plan Administrator, Fiduciary, and Agent for
Service of Legal Process

 

SPX FLOW, Inc.

13320 Ballantyne Corporate Place

Charlotte, NC 28277

Phone: (704) 752-4400

 

Legal process may be served upon the Plan Administrator.

 

Ending Date of Plan Year

 

December 31

 

Procedures for Filing Claims

 

For detailed information on submitting claims for benefits, refer to the section
entitled “Claim Filing Procedure.”

 

The designated Claims Administrator is:

 

Sun Life Financial
Long Term Disability Claims
PO Box 81830
Wellesley Hills, MA 02481

 

15

--------------------------------------------------------------------------------


 

Glossary of Terms

 

Certain words and terms used will be defined as follows and are shown in italics
throughout this Plan.

 

Base Pay

 

Your base pay is equal to your expected annual pay, exclusive of bonuses.

 

Claims Administrator

 

The company contracted by SPX FLOW that is responsible for processing benefits
claims under the Plan terms and other administrative services deemed necessary
for the Plan operation, as delegated by SPX FLOW from time to time.  Currently,
this is Sun Life Financial; the Company may designate a new Claims Administrator
at any time.

 

Covered Person

 

A person who is eligible for coverage under this Plan upon satisfying the
eligibility requirements.

 

Disability/Disabled

 

You are considered disabled under this Plan if: (a) you are entitled to payment
of benefits under the SPX FLOW, Inc. Long-Term Disability Plan; or (b) you would
be entitled to payment of benefits under the SPX FLOW, Inc. Long-Term Disability
Plan if you were a participant under such plan.

 

Earnings

 

Earnings are based on your annual base pay, less $200,000, plus target bonus
under the annual executive bonus plan, less $200,000.  For purposes of
determining the Benefit Amount, any portion of the target bonus in excess of
100% shall not be considered.

 

Effective Date

 

The Adoption Date or the date on which the covered person’s coverage commences,
whichever occurs later.

 

Employer/Company

 

SPX FLOW, a Delaware corporation, and each of its majority owned domestic
subsidiaries.

 

Indexed Pre-disability Earnings

 

Pre-disability earnings increased by the lesser of:

 

·                  any annual change in the Consumer Price Index, or

·                  7%

 

Plan

 

The SPX FLOW Executive Long-Term Disability Plan.

 

Plan Administrator

 

The Plan Administrator is SPX FLOW (or its agent or delegate) and is responsible
for the day-to-day functions and management of the Plan.

 

16

--------------------------------------------------------------------------------